Citation Nr: 0209274	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-06 831A	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical 
radiculopathy/myelopathy of the right upper extremity as 
secondary to service-connected cervical spine disability.

3.  Entitlement to an increased evaluation for posttraumatic 
headaches, currently evaluated as 50 percent disabling.

4.  Entitlement to higher evaluation for residuals of 
cervical spine injury with degenerative changes, initially 
evaluated as 20 percent, and currently evaluated as 10 
percent disabling.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1985, and at least one period of inactive duty 
training (INACDUTRA) on September 18, 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Appeals (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  The veteran appeared at hearings at the RO 
in May 1997 and September 1998.

In an October 2001 rating decision, the RO reduced the 
veteran's initial 20 percent evaluation for residuals of 
cervical spine to 10 percent effective October 2, 2001.

The issue of higher evaluation of residuals of cervical spine 
is reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(CAVC) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

The attorney who has represented the veteran during the 
course of this appeal is no longer authorized to represent 
claimants before VA.  The RO advised the veteran of this in 
May 2002 and provided the opportunity to obtain other 
representation.  The veteran has not appointed another 
representative.


FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

2.  Competent medical evidence of a diagnosis of cervical 
radiculopathy/myelopathy or that such a disorder was 
proximately due to or the result of her service-connected 
residuals of cervical spine injury is not of record.

3.  The posttraumatic headaches are completely prostrating in 
nature and recurrent to a degree that they are productive of 
severe economic inadaptability; however, but the evidence 
does not reflect such further neurological symptoms as 
seizures or facial nerve paralysis.

4.  Prior to VA examinations in June 2000 and September 2001, 
the veteran's cervical spine disability was manifested by 
complaints of pain and no more than moderate limitation of 
motion.

5.  At VA examinations in June 2000 and September 2001, the 
veteran's cervical spine disability was manifested by 
subjective complaints of pain without objective evidence of 
muscle spasm, tenderness to palpation, or limitation of 
motion.

6.  In an October 2001 rating decision, the RO reduced the 
rating for residuals of cervical injury with degenerative 
changes, from 20 percent to 10 percent, effective from 
October 2, 2001, based on findings in the June 2000 and 
September 2001 VA examination reports.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  Cervical radiculopathy/myelopathy of the right upper 
extremity was not incurred in or aggravated by service or a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an evaluation in excess of 50 percent 
for posttraumatic headaches, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8100 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

4.  Prior to October 2, 2001, the criteria for an evaluation 
in excess of 20 percent for residuals of cervical spine 
injury with degenerative changes were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of cervical spine injury with degenerative 
changes were not met.  §§ 1155, 5103 (West  2002); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

A.  PTSD

The veteran contends that she developed PTSD as a result of 
the September 1994 accident while on inactive duty training 
and she is entitled to service connection.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2001).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

Service medical records, including treatment records 
following the September 1994 accident, show no complaints, 
treatment, or diagnosis of PTSD.  VA and private medical 
records from 1995 to 2001 contain no complaints, findings, or 
diagnosis of PTSD. VA medical records indicate that the 
veteran was seen in VA counseling psychology in 1996 to 
assist in vocational rehabilitation; however, these records 
do not contain any psychiatric diagnoses.  A May 1996 VA 
medical record contains a diagnosis of dysthymia.  A 
September 1998 private medical record contains a notation 
that the veteran reported a history of depression in 1996, 
but there was no diagnosis of any psychiatric disorder.  The 
Social Security Administration (SSA) indicates that the 
veteran's SS disability claim was denied and SSA records do 
not show a diagnosis of PTSD.

The veteran was furnished a PTSD questionnaire to complete 
and return and she was requested to submit evidence of 
treatment.  The veteran has not returned the questionnaire 
and has not provided evidence of treatment for PTSD. 

Although the veteran contends that she experiences nightmares 
of her 1994 service accident and was diagnosed with PTSD at 
the VA, there is no competent medical evidence of a diagnosis 
of PTSD of record.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of a 
diagnosis of PTSD, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD. Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim is denied.

B.  Cervical radiculopathy/myelopathy

The veteran contends that she has experienced pain, tingling 
and numbness in her right arm and hand since her injury while 
on inactive duty training in September 1994.  Alternatively, 
she argues that she developed cervical radiculopathy 
secondary to her service-connected residuals of cervical 
spine injury.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  CAVC clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Service medical records show that on September 18, 1994, 
while on inactive duty training, the veteran was pinned 
between 2 vehicles and sustained an injury to her neck.  At 
the time of the accident, the records disclose that the 
veteran complained of pain in the right forearm and 4th/5th 
digits of the right hand.  The diagnosis was musculoskeletal 
pain.  Service medical records contain no evidence of 
diagnoses of any neurological disability of the right 
extremity.  

At a December 1994 VA examination, the veteran reported that 
she had difficulty using the right arm and hand for about 15 
minutes following the September 1994 accident, but she had no 
further problems with the function of the right extremity 
since that time.  On motor evaluation, there was no evidence 
of weakness or atrophy in the arms, coordination testing was 
performed well, and reflexes were 1+ in the biceps, triceps, 
and brachioradialis.  Sensory testing revealed normal 
sensation to pinprick over the hands.  The diagnoses included 
history of hairline fracture to the cervical vertebrae with 
no neurological deficits noted.

VA medical and physical therapy records from July 1995 to 
July 1997 show complaints of intermittent numbness and 
tingling of the right upper extremity, relieved by physical 
therapy exercises, and recurring when the veteran returned to 
work.  A November 1995 EMG nerve conduction study of the 
right upper extremity revealed normal findings with no 
electrodiagnostic evidence for radiculopathy, neuropathy, or 
never entrapment of the muscles or nerves of the right upper 
extremity.

Private chiropractic records dated from May to June 1998 
showed no complaints or treatment for the right upper 
extremity.

During a June 1998 VA examination, the veteran reported that 
she temporarily lost feeling in the right arm after the 
September 1994 accident.  She complained of sensations of 
coldness and numbness down her right extremity with tingling 
in the major fingers and numbness in the ring and small 
finger.  On evaluation, the examiner noted that the sensory 
examination was difficult to interpret as there were 
scattered areas of hypalgesia and hypesthesia elicited along 
the entire length of the right upper extremity.  However, the 
examiner stated that he was unable to outline any clear-cut 
dermatome or peripheral nerve distribution.  Reflexes were 2+ 
at periosteal, radial, biceps, and triceps in both upper 
extremities.  X-rays of the cervical spine were normal.  The 
impression included intermittent radiculitis of the right 
upper extremity, C6-7.

In a September 1998 private examination, the veteran reported 
paresthesias of the right upper extremity, ulnar side elbow 
to 5th finger.  Diagnoses included neck pain associated with 
headaches and radiculopathy and paresthesias of T1 and C8, 
ulnar nerve; it was noted, however, that the veteran's old 
records were needed for review.

At an April 1999 VA examination, the veteran complained of 
intermittent numbness of her right arm since the 1994 
accident.  The examiner noted that initially the veteran 
described the numbness as involving the brachium of the right 
arm extending from the axilla to the elbow; however, later 
the veteran described the numbness as extending to the 5th 
digit of her right hand.  The examiner noted that the 
November 1995 EMG/nerve conduction study of the right upper 
extremity and June 1998 cervical spine x-rays were normal.  
On motor evaluation, strength and muscle tone of all 
extremities were normal.  On sensory examination, touch and 
proprioception were intact in all extremities.  However, on 
pinprick touch and sensation, the examiner noted that the 
veteran reported inconsistent inability to sense pinprick 
over the 5th digits of both hands, at times reporting normal 
sensations.  Reflexes were 2+ in biceps and triceps.  The 
impression included no objective evidence of cervical 
radiculopathy or cervical myelopathy on this examination.

VA examination reports dated in June 2000 and September 2001 
reveal the same findings and impression.  Both reports note 
the veteran's continued complaints of intermittent tingling 
of the 5th digit of the right hand lasting only a few 
minutes.  In both examinations, the examiner stated that the 
veteran did not clearly describe any radicular pain or 
paresthesias at this time.  On neurological examination, 
strength and muscle tone were within normal limits in all 
extremities.  Pain and touch sensation was intact in all 
extremities and bicep and tricep reflexes were 2+ and 
symmetrical.  The impression included chronic neck pain with 
no objective clinical evidence of cervical radiculopathy or 
myelopathy. 

The Board notes that the only diagnosis of radiculopathy of 
record is contained in the September 1998 private 
examination, in which the examiner noted that the old records 
were needed for review.  Thus, it appears this diagnosis was 
based on the history provided by the veteran. CAVC has held 
that the reliance of the VA physician on the history that the 
veteran provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, the veteran is competent as a lay person to report 
that on which she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, she is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 
 
While a VA examiner diagnosed intermittent radiculitis in 
June 1998, he noted that the sensory examination was 
difficult and that he was unable to outline any clear-cut 
dermatome or peripheral nerve distribution.  The complaints 
and findings of this examination are similar to those 
outlined in the April 1999, June 2000, and September 2001 VA 
examinations, in which the VA examiner determined that there 
was no objective clinical evidence of cervical radiculopathy 
or myelopathy.  Comparing the examinations, the Board finds 
the examinations dated in April 1999, June 2000, and 
September 2001 to be more probative and persuasive.  These 
examinations contain complete review of the record as well as 
examination of the veteran.  It was noted that despite the 
veteran's complaints, the findings on examination in April 
1999 were inconsistent and the June 2000 and September 2001 
examination findings on sensation examinations were normal.
 
After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for cervical radiculopathy or cervical myelopathy 
of the right upper extremity either on a direct basis or as 
secondary to the veteran's service-connected residuals of 
cervical spine injury.  The Board finds that the medical 
record does not contain a competent diagnosis of cervical 
radiculopathy or cervical myelopathy.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the preponderance of the evidence is against the 
claim for service connection for cervical radiculopathy or 
cervical myelopathy of the right upper extremity.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluations, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

A.  Headaches

A May 1995 rating decision granted service connection for 
posttraumatic headaches on the basis of the INACDUTRA 1994 
motor vehicle accident resulting in a head injury. A 30 
percent evaluation was assigned, effective from September 
1994.

In July 1996, the veteran filed her claim for increased 
evaluation for headaches.  At her May 1997 hearing, she 
testified that she experiences at least 2 migraines per month 
and the VA physician increased her medication.  

A September 1996 VA examination report noted that the veteran 
complained of mild occipital headache on a daily basis with 
more severe headaches occurring once per month. With the more 
severe headaches, she described a tight throbbing feeling, 
photophobia and phonophobia, and reported that she was 
incapacitated for 3 days. The diagnoses included superimposed 
migraine occurring once time per month with 3-day 
incapacitation.  VA medical records from 1995 to 1997 show 
multiple complaints of severe headaches with nausea with a 
recent increase in medication.  At an October 1997 VA 
examination, the veteran reported she experienced a constant 
mild occipital dull ache daily, but that superimposed on this 
were more severe headaches that occur about 3 times per 
month.  The severe headaches consist of a tight throbbing 
pain with photophobia and phonophobia and that she was 
incapacitated for 2 to 3 days with these headaches.  The 
impression included chronic muscle tension type headaches 
with superimposed migraine, which are posttraumatic.

In a November 1997 decision, the RO increased the rating for 
posttraumatic headaches to 50 percent disabling from the date 
of the veteran's July 1996 claim.  

At an April 1999 VA examination, the veteran complained of 
two types of headaches.  The first consists of a dull ache in 
the posterior cervical and bioccipital area and was present 
constantly, but was not incapacitating.  The second is more 
severe, occurring 2 to 3 times per week, located in the 
bilateral occipital areas and consisted of throbbing pain 
with photophobia, phonophobia, nausea, and occasional 
vomiting.  According to the veteran, approximately 2/3 of 
these were incapacitation and last 2 to 3 hours.  The 
diagnosis included superimposed migraine headaches.

In August 1999, the RO granted a total disability evaluation 
based on individual unemployability.  

At a June 2000 VA examination, the veteran complained of 
severe headaches occurring 3 times per week with throbbing 
pain, photophobia, phonophobia, nausea, and vomiting.  She 
stated that about 60 percent of these headaches are currently 
prostrating.  The impression was superimposed migraine 
headaches.

The RO has evaluated the veteran's headaches at the 50 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001). Under Diagnostic Code 8100, a 50 percent evaluation 
is warranted in cases of migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  This is the maximum 
evaluation available under this diagnostic code.  The Board 
observes that the veteran's headache disorder arose from the 
head and neck injury she sustained during INACDUTRA in 
September 1994.  In considering whether the veteran is 
ratable under any of the other rating criteria, the Board 
notes that the veteran has not subjectively complained of 
such symptoms as seizures or facial nerve paralysis, and 
neurological evaluations performed on VA examinations have 
not been indicative of any neurological disorders beyond 
headaches.  Rather, these evaluations have been essentially 
within normal limits.

As the veteran's posttraumatic headaches resulting from a 
neck and head injury have not been shown to encompass organic 
neurological symptomatology beyond frequent headaches, for 
which the maximum evaluation of 50 percent has already been 
assigned, the Board finds no basis for a higher schedular 
evaluation. Therefore, the preponderance of the evidence is 
against the claim for that benefit. Because the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).

B.  Cervical spine injury

The veteran perfected an appeal as to the assignment of the 
initial rating following the award of service connection for 
residuals of a cervical spine injury.  Therefore, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Service medical records document neck pain, spasms, and 
limitation of motion following the veteran's injury during 
INACDUTRA in September 1994.  A CT scan of her neck was 
negative for fracture.  The diagnoses included neck pain and 
musculoskeletal pain.  At a December 1994 VA examination, the 
veteran reported that after the September 1994 accident, she 
was told she had a hairline fracture of the cervical spine.  
On evaluation, her neck was supple.  The diagnoses included 
history of hairline fracture of cervical vertebrae.  In an 
April 1995 VA examination addendum, the examiner stated that 
there was no objective evidence of a neck fracture in the 
claims folder.

VA medical records from July 1995 to July 1997 reveal 
complaints of pain in the neck and back near the right 
shoulder.  Examinations resulted in positive trigger points 
in the trapezius muscles, tight cervical paraspinal muscles, 
and decreased range of motion of the neck with pain.  
Diagnoses included myofascial pain syndrome, fibromyalgia, 
and degenerative joint disease of the cervical spine.  

At an October 1997 VA examination, the veteran complained of 
constant sharp pain in the posterior cervical area.  It was 
noted that a 1995 MRI revealed a mild disc bulge at C4-5 and 
x-rays noted mild spurring at C5.  There was decreased range 
of motion with flexion to 45 degrees, extension of 45 
degrees, left rotation of 60 degrees, right rotation of 50 
degrees, left lateral flexion of 35 degrees, and right 
lateral flexion of 20 degrees.  The paraspinous muscles in 
the cervical area were tender to palpation with moderate 
spasm.  X-rays of the cervical spine revealed muscle spasm 
with resultant loss of cervical lordosis.  The diagnosis was 
musculoskeletal neck pain with decreased range of motion of 
the cervical spine.

In November 1997, the RO granted service connection for 
residuals of cervical spine injury evaluated as 20 percent 
disabling effective from July 1996.  The veteran appealed 
this initial evaluation.  

Private chiropractic records reveal treatment and spinal 
manipulations from May to June 1998; however, a diagnosis was 
not provided.

A June 1998 VA examination report shows complaints of 
stiffness in the neck in the morning and burning at the base 
of her neck.  On range of motion testing, she was incapable 
of active extension, forward flexion was 50 degrees, 
inclination to the right was 15 degrees and 20 degrees to the 
left, and rotation to the right and left was 35 degrees.  An 
X-ray of the cervical spine was normal.  The diagnoses 
include remote trauma to the cervical spine by history.

Social Security records contain a private September 1998 
examination in which the veteran complained of muscle spasms 
and sharp pain the neck and shoulder area.  On evaluation, 
range of motion of the cervical spine revealed forward 
flexion to 40 degrees, flexion to 30 degrees, extension to 30 
degrees, and bilateral rotation to 40 degrees.   
Supraspinatus muscle spasms were noted.  The diagnoses 
include neck pain with associated tension headaches and 
shoulder spasm with referred pain from the neck.  

At an April 1999 VA examination, evaluation of the cervical 
spine did not reveal any significant muscle spasm or 
tenderness to palpation.  There was full range of motion of 
the cervical spine with flexion to 55 degrees, extension to 
50 degrees, left and right lateral flexion to 35 degrees, and 
left and right rotation to 70 degrees.  Strength and muscle 
tone of all extremities were good and reflexes were 2+ and 
symmetrical.  

VA examination reports dated in June 2000 and September 2001 
note that the veteran complained of constant sharp pain in 
the posterior cervical area.  On evaluation of the cervical 
spine, there was no significant muscle spasm or tenderness to 
palpation and range of motion was full.  The diagnoses 
included chronic neck pain with range of motion within normal 
limits.  

Based on the findings of the 2000 and 2001 VA examinations, 
the RO, in an October 2001 rating decision, reduced the 
veteran's evaluation for residuals of cervical spine injury 
with degenerative changes from 20 percent to 10 percent 
effective October 2, 2001.

In this case, the RO initially rated the veteran's cervical 
spine disability under Diagnostic Code 5290.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent disability 
evaluation.  Moderate limitation of motion of the cervical 
spine warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290 
(2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  CAVC has held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Upon review, the Board notes that the evidence shows that 
prior to the June 2000 VA examination, the veteran complained 
of neck pain and stiffness and muscle spasms of the neck.  
During this period, there was objective evidence of muscle 
spasms, tenderness to palpation of the cervical spine, and 
moderately decreased limitation of motion with forward 
flexion ranging from 40 to 50 degrees, flexion to 15-30 
degrees, extension from 0 to 30 degrees, and bilateral 
rotation to 35 to 40 degrees.  The Board notes that the 
objective findings during this period indicate that overall 
there was no more than moderate (20 percent) limitation of 
motion of the cervical spine.  However, there is no credible 
evidence that any additional limitation of motion of the neck 
due to pain on use or during flare-ups would amount to severe 
limitation of motion as required for the next higher rating 
of 30 percent. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
residuals of cervical spine injury for the period prior to 
October 2, 2002.

In the instant case, the Board notes that the RO, in the July 
2000 rating decision and the October 2000 supplemental 
statement of the case, advised that possible improvement was 
shown in the cervical spine disability and the present 
evaluation was continued pending reexamination in 12 months 
to determine if improvement was continued.  Subsequently, 
based on the findings of normal limitation of motion and no 
muscle spasms noted on VA examinations in June 2000 and 
September 2001, the RO in October 2001 reduced the veteran's 
evaluation for her cervical spine disability from 20 percent 
to 10 percent disability effective October 2, 2001.  Her 
combined disability evaluation remained at 60 percent and her 
award of a total rating based on individual unemployability 
was unchanged.  Thus, her compensation benefits were not 
affected by this change.  

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared and the 
beneficiary will be notified and given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level, in 
addition to other rights.  As the veteran's compensation 
payments were not affected by the reduction in the evaluation 
of the neck disability, the RO was not required to provide 
the 60-day notification under 38 C.F.R. § 3.105.

The Board also finds that the October 2001 decision to reduce 
the veteran's disability rating was consistent with the 
medical evidence of record.  As noted above, VA examinations 
in April 1999, June 2000, and September 2001 show full range 
of motion of the cervical spine.  Additionally, no muscle 
spasms or tenderness to palpation was noted on either the 
June 2000 or September 2001 examinations.  These reported 
findings do not support even an evaluation of 10 percent 
under the provisions of Diagnostic Code 5290.  However, the 
Board observes that, in the October 2001 decision, the RO 
included degenerative changes of the cervical spine as part 
of the evaluation and included 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for traumatic arthritis.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.    

Here, as the veteran has continued to complain of and been 
diagnosed with chronic neck pain, it appears that the RO 
provided the veteran with a 10 percent disability rating 
based on pain, under Diagnostic Code 5010-5003.  

In conclusion, the Board finds the preponderance of the 
evidence is against the claim for an evaluation in excess of 
the 10 percent rating for the service-connected cervical 
spine disability as there is no evidence of record subsequent 
to October 2001 showing moderate limitation of motion of the 
cervical spine.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  Thus, the appeal is denied.
  
III.  VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
the present case, the Board concludes that the veteran has 
been informed of the applicable laws and regulations, the 
evidence needed to substantiate her claim, and VA's 
notification requirements by the statement of the case, 
supplemental statements of the case, and letters from the RO.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, her VA clinical records, SSA records, and private 
medical records.  The veteran has not identified any 
additional medical evidence.  Moreover, the veteran appeared 
at several hearings before hearing officers at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

ORDER

Service connection for PTSD is denied.  

Service connection for cervical radiculopathy/myelopathy of 
the right upper extremity is denied.  

Entitlement to an evaluation higher than 50 percent for 
posttraumatic headaches is denied.

Entitlement to an evaluation for residuals of cervical spine 
injury in excess of 20 percent prior to October 1, 2001 and 
in excess of  10 percent thereafter is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

